DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US Pub.: 2021/0182219) in view of Raisch et al. (US Pub.: 2020/0249943).

As per claim 1,  Benisty teaches/suggests an electronic device, comprising: a memory, comprising a queue (e.g. Fig. 4, ref. 402); a host, configured to write at least one processing instruction into at least one target area of the queue (e.g. associated with step 1 for writing command into submission queue 404 in Fig. 4); and functional hardware, configured to read the at least one processing instruction from the at least one target area (e.g. associated with step 3 for fetching/reading the command for processing in Fig. 4), wherein the functional hardware generates at least one completion message according to the at least one processing instruction (e.g. associated with step 5 in Fig. 4), and writes the at least one completion message after the at least one processing instruction is executed (e.g. associated with step 5 for sending the completion message in Fig. 4), wherein the at least one completion message corresponds to the at least one processing instruction (e.g. associate the completion message corresponds to the initiated command being completed) (Fig. 4; and [0059]-[0075]).
Benisty does not teach the electronic device, comprising: a processor; and  writing into the at least one target area.
Raisch teaches/suggests an electronic device, comprising: a processor (e.g. associated with Fig. 4, ref. 216); and writing into the at least one target area (e.g. associated with forwarding the completion message to the originating buffer) (Fig. 2; Fig. 4; [0031]-[0035]; and [0047]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Raisch’s forwarding to the originating buffer into Benisty’s electronic device for the benefit of reusing the buffer after the buffer it is free (Raisch, [0034]) to obtain the invention as specified in claim 1.

As per claim 2, Benisty and Raisch teach/suggest all the claimed features of claim 1 above, where Benisty and Raisch further teach/suggest the electronic device comprising wherein the processor further reads the at least one completion message from the at least one target area (Benisty, associated with step 7 in Fig. 4) (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]).

As per claim 3, Benisty and Raisch teach/suggest all the claimed features of claim 2 above, where Benisty and Raisch further teach/suggest the electronic device further comprising: a register file, wherein the register file comprises an instruction write pointer, an instruction read pointer, a message write pointer, and a message read pointer, wherein the processor updates the instruction write pointer after writing the at least one processing instruction into the at least one target area; the functional hardware updates the instruction read pointer after reading the at least one processing instruction from the at least one target area; the functional hardware updates the message write pointer after writing the at least one completion message into the at least one target area; and the processor updates the message read pointer after reading the at least one completion message from the at least one target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features by functionally equating to the proper processing of the commands and completion messages.

As per claim 4, Benisty and Raisch teach/suggest all the claimed features of claim 1 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein the processor predetermines the size of the completion message according to the at least one processing instruction, and the processor determines the size of the target area according to the size of the at least one processing instruction and the predetermined size of the completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 5, Benisty and Raisch teach/suggest all the claimed features of claim 4 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein when the size of the at least one target area is greater than the size of the at least one processing instruction, the processor writes the at least one processing instruction and at least one dummy instruction into the target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 6, Benisty and Raisch teach/suggest all the claimed features of claim 4 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein when the size of the at least one target area is greater than the size of the at least one completion message, the functional hardware writes the at least one completion message and at least one dummy message into the target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 7, Benisty and Raisch teach/suggest all the claimed features of claim 1 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein the at least one target area comprises a status field and a storage field, wherein the processor writes the at least one processing instruction into the storage field and writes a first value into the status field, and the functional hardware writes the at least one completion message into the storage field and writes a second value into the status field (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features by functionally equating to the proper processing of the commands and completion messages.

As per claim 8, Benisty and Raisch teach/suggest all the claimed features of claim 7 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein the size of the at least one target area is determined by the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 9, Benisty and Raisch teach/suggest all the claimed features of claim 8 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein when the sizes of the at least one processing instruction and the at least one completion message are not the same, the size of the at least one target area is not less than the larger one of the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 10, Benisty and Raisch teach/suggest all the claimed features of claim 9 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein when the sizes of the at least one processing instruction and the at least one completion message are not the same, the size of the at least one target area is equal to the larger one of the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 11, Benisty and Raisch teach/suggest all the claimed features of claim 1 above, where Benisty and Raisch further teach/suggest the electronic device comprising: wherein the functional hardware is configured to reserve the at least one target area until the at least one completion message is written into the at least one target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 12, claim 12 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2, where Benisty and Raisch further teach/suggest the space reusing method, comprising: determining a size of at least one target area according to at least one processing instruction, wherein the at least one target area is in a queue of a memory (Benisty, associated with step 7 in Fig. 4) (Benisty, Fig. 4; [0005]; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047])
.
As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above rejection of claim 3.

As per claim 14, Benisty and Raisch teach/suggest all the claimed features of claim 12 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein when the size of the completion message is greater than the size of the processing instruction, the step of writing the at least one processing instruction into the at least one target area in the queue of the memory is: writing the at least one processing instruction and a dummy instruction into the at least one target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 15, Benisty and Raisch teach/suggest all the claimed features of claim 12 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein when the size of the processing instruction is greater than the size of the completion message, the step of writing the at least one completion message into the at least one target area is: writing the at least one completion message and a dummy message into the at least one target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 16, Benisty and Raisch teach/suggest all the claimed features of claim 12 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein the target area comprises a status field and a storage field, wherein the step of writing the at least one processing instruction into the at least one target area in the queue of the memory is: writing the at least one processing instruction into the storage field and writing a first value into the status field; and the step of writing the at least one completion message into the target area is: writing the at least one completion message into the storage field and writing a second value into the status field (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features by functionally equating to the proper processing of the commands and completion messages.

As per claim 17, Benisty and Raisch teach/suggest all the claimed features of claim 12 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein the size of the at least one target area is determined by the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 18, Benisty and Raisch teach/suggest all the claimed features of claim 17 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein when the sizes of the at least one processing instruction and the at least one completion message are not the same, the size of the at least one target area is not less than the larger one of the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 19, Benisty and Raisch teach/suggest all the claimed features of claim 18 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein when the sizes of the at least one processing instruction and the at least one completion message are not the same, the size of the at least one target area is equal to the larger one of the sizes of the at least one processing instruction and the at least one completion message (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 20, Benisty and Raisch teach/suggest all the claimed features of claim 12 above, where Benisty and Raisch further teach/suggest the space reusing method comprising: wherein the at least one target area is reserved until the at least one completion message is written into the at least one target area (Benisty, Fig. 4; [0059]-[0075]; and Raisch, Fig. 2; Fig. 4; [0031]-[0035]; [0047]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.


II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 28, 2022